Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galante (US 4,941,523).
Regarding claim 1, Galante discloses [Figures 1-2] a tire 10 comprising: a bead portion including an annular tensile member 12 (bead core); a carcass 20, 30 including a folded portion folded from an inner side in a tire width direction toward an outer side in the tire width direction of the bead portion and a carcass body portion continued to the folded portion and extended to a tread portion; and a flipper 70 (chafer) that covers at least a part of the bead portion, wherein the flipper 70 (chafer) is arranged between the annular tensile member 12 (bead core) and the carcass 20, 30 and is formed by an organic fiber coated with a rubber component (nylon coated in a stiff rubber is disclosed as an option) [Galante, Column 4, Lines 10-21]. A ratio of a distance L1, from the bead innermost portion to 70, and a distance L2, from the bead innermost portion to a carcass outermost portion is not specifically recited; however, it can clearly be seen from Figure 1 that the distance L1 is much smaller than the distance L2, and would fall well within the claimed ratio of L1/L2 ≤ 5/12.

Regarding claim 4, Galante discloses the invention according to claim 1 above. Galante further discloses [Figures 1-2] the annular tensile member 12 (bead core) formed in a hexagonal shape having a bottom surface along the tire width direction formed at an inner side in the tire radial direction, in a sectional view along the tire width direction and the tire radial direction, and it can be seen in Figures 1 and 2 that an inner end in the tire radial direction of the chafer lies axially outside the bead core’s bottom surface.

Regarding claim 5, Galante discloses [Figures 1-2] the invention according to claim 1 above. Galante further discloses [Figures 1-2] the bead portion including a bead apex 50 arranged at an outer side in the tire radial direction of the annular reinforcing member 12 (bead core), and it can clearly be seen in Figures 1 or 2 that the outer end in the tire radial direction of the flipper 70 (chafer) is offset from an outer end in the tire radial direction of the bead apex 50.

Regarding claim 6, Galante discloses the invention according to claim 1 above. Galante further discloses that the flipper 70 may be made of nylon (an aliphatic polyamide) [Galante, Column 4, Lines 10-21].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101127367 B1).
Regarding claim 1, Lee discloses [Figures 1-4] a heavy load tire comprising: a bead portion 100 including a bead core 50; a carcass 20 including an end portion 20 (folded portion) folded from an inner side in a tire width direction toward an outer side in the tire width direction of the bead portion 100 and a carcass body portion continued to the folded portion and extended to a tread portion; and a stiffener 10 (chafer) that covers at least a part of the bead portion, wherein the stiffener 10 (chafer) is arranged between the bead core 50 and the carcass 20 and is formed by nylon (aliphatic polyamide, an organic fiber) [Lee, Lines 74-75]. 
Lee does not specifically recite a ratio of a distance L1, from the bead innermost portion to the end of the stiffener 10 (chafer), and a distance L2, from the bead innermost portion to a carcass outermost portion.
 Lee does teach a height h of the stiffener 10 (chafer) to be preferably 0.5 m [Lee, Lines 76-77] (L1 = 0.5), a total height of section b as approximately 2 m, and a total height of section c as approximately 0.5 m [Figure 2]. The height of the maximum section width of the tire (carcass outermost portion) can be seen to be at approximately half the height of section b [Figure 2], suggesting a distance L2 =  b/2 + c = 1.5 m. From these values, it would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the tire of Lee to have a ratio of L1/L2 of about 0.5/1.5  = 1/3, falling within the claimed range of L1/L2 ≤ 5/12.

Regarding claim 2, Lee teaches the invention of claim 1 above. Lee further discloses [Figure 1] an inner end in the tire radial direction of the stiffener 10 (chafer) extended to an inner side in the tire radial direction with respect to the bead innermost portion (see the chafer end relative to the bead core in Figure 1).

Regarding claim 3, Lee teaches the invention of claim 1 above. Lee further discloses [Figure 1] an inner end in the tire radial direction of the stiffener 10 (chafer) extended to an inner side in the radial direction of the bead core 50 and is offset from a center in the tire width direction of the bead core 50 (see the chafer end relative to the bead core in Figure 1).

Regarding claim 6, Lee teaches the invention of claim 1 above. Lee further discloses [Figures 1-4] the stiffener 10 (chafer) being formed of nylon (aliphatic polyamide) [Lee, Lines 74-75].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maiocchi (US 3,557,860) discloses a tire bead portion supplied with a reinforcing member within the carcass.
	Barbarin (US 2010/300598) discloses a tire bead portion comprising a reinforcing member, wherein, in an alternate embodiment, the reinforcing member is supplied on the interior of the carcass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749